Title: Cash Accounts, November 1765
From: Washington, George
To: 



[November 1765]




Cash



Novr 20—
To Cash of Mr Josh Valentine pr Colo. [Fielding] Lewis
£350. 0.0



To Ditto of the Treasury pr Ditto
69. 3.1



Contra



Novr 2—
By 22 Bushels of Oysters
1. 2.0


5—
By Charity
0.10.0



10—
By Mr Mackay for Mastr & Miss Custis
8. 0.0


20—
By 3 Yds Muslin
1. 4.0


21—
By Children
0. 2.0


23—
By Mr Rind for Maryland Gazette
0.12.6



By Cards
0. 2.6



By Exps. at Stafford Court Ho.
0. 8.6



By Servants
0. 2.6


25—
By 10 Bushls Oysters
0.10.0


